USDC IN/ND case 2:20-cv-00207-PPS-APR document 12 filed 07/16/20 page 1 of 7


                            UNITED STATES DISTRICT COURT
                                      FOR THE
                            NORTHERN DISTRICT OF INDIANA

ROSEMARY ANTONACOPULOS                                  )
    Plaintiff,                                          )
                                                        )
v.                                                      )    Case. No.: 2:20-CV-207
                                                        )
CINTAS CORPORATION NO. 2,                               )
     Defendants.                                        )

                                   AMENDED COMPLAINT

        Plaintiff Rosemary Antonacopulos, by and through their attorneys, Schlyer and Associates,

P.C. as her Amended Complaint against Defendant Cintas Corporation No. 2, state and allege as

follows:

     1. This is a civil action for injuries and damages sustained on or about September 27, 2019 at

        Suncoke Energy, located at the ArcelorMittal Plant in East Chicago, Lake County, Indiana.

     2. Plaintiff Rosemary Antonacopulos, is currently and at all relevant times, an adult resident

        of Lake County, Indiana.

     3. Upon information and belief, Defendant Cintas Corporation No. 2 (Defendant Cintas) is a

        corporation organized under the laws of the State of Ohio.

     4. Upon information and belief, Defendant Cintas’ corporate office is currently located in

        Cincinnati, Ohio.

     5. Upon information and belief, Defendant Cintas is authorized to conduct business in the

        State of Indiana.

     6. Upon information and belief, Defendant Cintas has a business license for the City of East

        Chicago, Indiana.




                                               Page 1
USDC IN/ND case 2:20-cv-00207-PPS-APR document 12 filed 07/16/20 page 2 of 7


  7. Upon information and belief, Defendant Cintas’ home office is located at 6800 Cintas Blvd,

     Cincinnati, Ohio.

  8. Defendant Cintas owns and operates a factory in Hammond, Indiana.

  9. Defendant Cintas has dozens of employees who live in Northwest Indiana.

  10. Defendant Cintas has dozens of employees who live in Lake County, Indiana.

  11. Upon information and belief, Defendant Cintas provides a variety of solutions to help

     improve a company’s image, protect your business, and save you money.

  12. Upon information and belief, Defendant Cintas provides uniform and apparel solutions,

     facility services, first aid and safety services, fire protection services, training and

     compliance services, flame resistant clothing for businesses, tile and carpet cleaning

     services, and restroom and hygiene solutions.

  13. Upon information and belief, Defendant Cintas provides mat services, towel services,

     restroom supplies, microfiber cleaning, tile and carpet cleaning, parts cleaner, cleaning

     chemicals, mop services, restroom cleaning, and coil cleaning.

  14. Upon information and belief, Defendant Cintas has several mat and carpet solution options

     to meet the various needs of the businesses they serve.

  15. Upon information and belief, Defendant Cintas provides mat services to its customers by

     providing no upfront inventory investments for their customers.

  16. Upon information and belief, Defendant Cintas delivers fresh, clean mats on a regular

     schedule to meet the needs of their customers.

  17. Upon information and belief, Defendant Cintas has flexible programs to meet the changing

     needs of their customers.




                                           Page 2
USDC IN/ND case 2:20-cv-00207-PPS-APR document 12 filed 07/16/20 page 3 of 7


  18. Upon information and belief, Defendant Cintas services Northwest Indiana from their

     Hammond, Lake County Indiana location.

  19. Upon information and belief, Defendant Cintas is a janitorial equipment supplier in

     Hammond, Lake County, Indiana.

  20. Upon information and belief, Defendant Cintas has a business location at 1303 Kenwood

     Street, Hammond, Lake County, Indiana.

  21. Defendant Cintas’ employee(s) delivered fresh mats to the ArcelorMittal Plant in East

     Chicago, Lake County, Indiana.

  22. Defendant Cintas’ employee(s) did not follow long standing safety protocol when picking

     up the new dirty mats and replacing them with fresh mats.

  23. During the morning of September 27, 2019, Plaintiff Rosemary Antonacopulos was in the

     course of employment at Suncoke Energy located at ArcelorMittal in East Chicago,

     Indiana.

  24. At the same time, Defendant Cintas’ employee(s), were performing mat services at

     Suncoke Energy / ArcelorMittal in East Chicago, Indiana.

  25. At all times relevant, the employees of Defendant Cintas were working in the course of

     their employment with Defendant Cintas.

  26. At all times relevant, the employees of Defendant Cintas were authorized to perform work

     on behalf of Defendant Cintas.

  27. Plaintiff Rosemary Antonacopulos left the break room to return to her workstation.

  28. The Defendant Cintas Employees had improperly placed the mats partially blocking the

     walkway.

  29. As a result of the improperly placed mats Plaintiff Rosemary Antonacopulos fell.



                                           Page 3
USDC IN/ND case 2:20-cv-00207-PPS-APR document 12 filed 07/16/20 page 4 of 7


  30. As a result of Defendants’ failure to follow safety protocols Plaintiff Rosemary

     Antonacopulos was injured.

  31. Defendant Cintas had a duty to its customers, customer’s employees, contractors, invitees

     and the general public to protect and safeguard them while performing their jobs.

  32. Defendant Cintas had a duty to its customers, customer’s employees, contractors, invitees

     and the general public to follow safety protocol and perform their job safely.

  33. Defendant Cintas had a duty to its customers, customer’s employees, contractors, invitees

     and the general public to be careful, use good judgment and common sense while

     performing their jobs.

  34. Defendant Cintas had a duty to its customers, customer’s employees, contractors, invitees

     and the general public to not retain employees who cause injury to their customer,

     customer’s employees, contractors, invitees and the general public, by not following

     safety protocol.

  35. Defendant Cintas breached their aforementioned duties to Plaintiff by negligently,

     carelessly and/or recklessly committing the following acts or omissions, among others:

         a. Failing by the exercise of reasonable care to discover the dangerous condition

             posed by the actions of its employee(s), which condition provided an

             unreasonable risk of harm to Plaintiff;

         b. Failing to operate in a reasonably careful and prudent manner for the safety of

             their business customers;

         c. Failing to exercise reasonable care to protect its customers, customer’s

             employees, contractors, invitees and the general public against danger, when it




                                            Page 4
USDC IN/ND case 2:20-cv-00207-PPS-APR document 12 filed 07/16/20 page 5 of 7


             knew or should have known that its invitees would not realize the danger or

             would fail to protect themselves against the danger;

         d. Failing to use the requisite degree of care that a reasonably prudent corporation

             would have used under the same or similar circumstances;

         e. Placing rolled mats in the walkway;

         f. Placing rolled mats in an unexpected place;

         g. Failing to place rolled mats in a cart as required by safety protocols;

         h. Failing to ensure its employee(s) follow the dictates of its customers;

         i. Failing to exercise reasonable care to protect Plaintiff against danger posed by its

             actions, when it knew or should have known that Plaintiff would not realize the

             danger or would fail to protect herself against the danger posed by pulling on

             hoses while she was walking down the hallway;

  36. Upon information and belief Defendant Cintas’ employee(s) were acting within their

     normal course of employment and/or agency relationship with Defendant Cintas at the time

     of the fall.

  37. Defendant Cintas had a duty to customers, customer’s employees, contractors, invitees and

     the general public, including Plaintiff Rosemary Antonacopulos, to ensure their employees

     were operating in a reasonably safe manner.

  38. As a direct and proximate result of the negligence, carelessness, and/or recklessness of

     Defendant Cintas, Plaintiff Rosemary Antonacopulos sustained injuries and damages,

     including but not limited to, the following:

         a. Bodily injuries;

         b. Permanent disability;



                                            Page 5
USDC IN/ND case 2:20-cv-00207-PPS-APR document 12 filed 07/16/20 page 6 of 7


         c. Lost wages;

         d. Lost benefits;

         e. Lost profit sharing;

         f. Loss of time towards retirement;

         g. Loss of normal use;

         h. Loss of normal life;

         i. Past, present and future pain and suffering and inconvenience; and

         j. Past, present and future medical expenses.

     WHEREFORE, Plaintiff prays for judgment against Defendant, in an amount sufficient

  to compensate her for losses, costs of this action, and for all other further just and proper

  relief in the premises.


                                                       Respectfully submitted,

                                                       SCHLYER & ASSOCIATES, P.C.



                                                       /s/David R. Novak___________
                                                       David R. Novak, #22494-45



SCHLYER & ASSOCIATES, P.C.
200 West 80th Place
Merrillville, Indiana 46410
219/757-0228
219/757-0231 (FAX)




                                              Page 6
USDC IN/ND case 2:20-cv-00207-PPS-APR document 12 filed 07/16/20 page 7 of 7


                                        JURY DEMAND

       Plaintiff by and through her counsel, Schlyer & Associates, demands trial by jury on all

issues contained herein.


                                                       Respectfully submitted,

                                                       SCHLYER & ASSOCIATES, P.C.



                                                       /s/David R. Novak___________
                                                       David R. Novak, #22494-45
SCHLYER & ASSOCIATES, P.C.
200 West 80th Place
Merrillville, Indiana 46410
219/757-0228
219/757-0231 (FAX)


                                CERTIFICATE OF SERVICE

        I hereby certify that on the 16th day of July, 2020, service of a true and complete copy of
the attached pleadings and papers was made upon the aforementioned parties by Pacer, Indiana
eFile System, eMail, Facsimile, and/or USPS First Class Mail with appropriate postage attached.

                                                            Christopher L. Wartman




                                              Page 7
